[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO ACCEPT ATTORNEY TRIAL REFEREE'S REPORT AND OBJECTION THERETO
The plaintiff Stamford Hospital's amended complaint sought to collect $174,760.09 from the defendant Tanimichi for medical services and supplies. The matter was referred to an attorney trial referee (ATR) for a hearing and report, pursuant to Practice Book § 19-2A. The hearing took place on July 11, 2002 and the ATR rendered his findings of fact and report on October 20, 2002. The defendant filed an objection to the findings and report on November 4, 2002. However, contrary to the dictates of Practice Book § 19-14 the objecting defendant did not file a transcript of the proceedings with the court. On that basis alone, the objection must be overruled.
Nevertheless, the court has reviewed the ATR report and its findings of fact and the exhibits presented. The standard of review when a trial court considers the findings of an ATR is clear error. Meadows v.Higgins, 249 Conn. 155, 162 (1999). There is no clear error here.
The ATR's conclusions and recommendations follow legally and logically from the findings. Judgment is entered in favor of the plaintiff in the principal amount of $174,724.99 plus interest from September 25, 2001 through January 15, 2003, pursuant to General Statutes § 37-3a.
  ___________________ TAGGART D. ADAMS SUPERIOR COURT JUDGE
CT Page 581